Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-19 are pending. 

Election/Restrictions

2.	Applicant's election without traverse of Group I, claims 1, 3-4, in the reply filed on 12/15/2020 is acknowledged. 
However, during the examination, it is found that there is no undue burden to examine claim 2 together. 
As a result, claims 5-19 are withdrawn for being drawn to non-elected inventions.
	Claims 1-4 are examined on the merits.

The requirement is still deemed proper and is therefore made FINAL.

Specification


3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





4.	In claims 2, the recitations, “H-CDR, L-CDR 1, L-CDR 2 and GS-linker” and “light chain region”, render the claims indefinite.  The sole designation of amino acid sequences by “H-CDR, L-CDR 1, L-CDR 2 and GS-linker” and “light chain region” are arbitrary and creates ambiguity in the claims.  For example, the amino acid sequence in this application could be designated by some other arbitrary means, or the assignment of said name could be arbitrarily changed to designate a different amino acid sequence.  If either event occurs, one’s ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  Amendment of the claim to refer to a specific SEQ ID NO would obviate this rejection.
2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: residues 1-2 of SEQ ID NO: 1 and residues 112-113 of SEQ ID NO:1. As a result, the last step does not results in producing insecticidal protein of SEQ ID NO: 1.


Conclusion

Claims 1, 3-4 are allowed.
Claim 2 is rejected.
The claims are free from the prior art for the failure of the prior art to teach or fairly suggest SEQ ID NO. 1. The closest prior art is WO2004081026 which teaches SEQ ID NO. 32 that is 89.3% identical to instant SEQ ID NO. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI ZHENG/Primary Examiner, Art Unit 1662